 



EXHIBIT 10.3
[Discovery Communications Letterhead]
One Discovery Place
Silver Spring, MD 20910
240.662.0000

      World Poker Tour
5700 Wilshire Blvd., Suite 350
Los Angeles, CA 90036
Attn: Steve Lipscomb   As of March 16, 2006

     Re: “World Poker Tour” — Option Exercise Letter — Season 5
Dear Steve:
     Reference is made to (i) that certain master agreement (the “Master
Agreement”) dated as of August 22, 2003 between WORLD POKER TOUR L.L.C.
(“Producer”) and THE TRAVEL CHANNEL, L.L.C. (“TRV”); and (ii) that certain
agreement attached to the Master Agreement (the “Attachment”), dated as of
August 22, 2003 between Producer and TRV in connection with the second season of
the television production currently known as the “World Poker Tour” (the
“Program”), as amended through the date hereof. The Master Agreement and the
Attachment are collectively hereinafter referred to as the “Agreement.”
     Except as otherwise defined herein, capitalized terms used but not defined
herein shall have the meanings as set forth in the Agreement.
     In accordance with and subject to Paragraph 4 of the Attachment, TRV hereby
exercises its Option for an Additional Series Order in connection with the fifth
Season pursuant to the terms of the Agreement, with the understanding that the
Additional Series Order will be comprised of seventeen (17) Additional
Series Episodes plus three (3) Specials.

            Very truly yours,
TRAVEL CHANNEL, LLC.

      By:        /s/ Patrick Younge         Its:       EVP/GM Travel Channel   
         

